 

Exhibit 10.1

 

 

AMENDMENT NO. 1

to the

LICENSE AND COLLABORATION AGREEMENT

between

SUMMIT (OXFORD) LIMITED

and

SAREPTA THERAPEUTICS, INC.

 

This Amendment No. 1 to the License and Collaboration Agreement (“Amendment No.
1”) is made on June 13, 2017 (“Amendment No. 1 Execution Date”), with
retroactive effect to April 3, 2017 (“Amendment No. 1 Effective Date”), by and
between Summit (Oxford) Limited, a company organized and existing under the laws
of England and Wales (“Summit”) and Sarepta Therapeutics, Inc., a corporation
organized and existing under the laws of Delaware (“Sarepta”).  

WHEREAS, Summit and Sarepta entered into a License and Collaboration Agreement
dated October 3, 2016 (the “Agreement”);

WHEREAS, the parties wish to amend the Agreement in order to extend the dates by
which the Parties must enter into the Pharmacovigilance Agreement and the Supply
Agreements and related quality agreements;

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Amendment No. 1, and other good and valuable consideration, the parties agree as
follows:

 

1.

All capitalized terms not defined in this Amendment No. 1 shall have the
meanings set forth in the Agreement.

 

 

2.

The clause “Within six (6) months after the Effective Date” in Section 3.4 of
the Agreement is hereby amended to read as follows: “Prior to December 31,
2018.”

 

 

3.

The clause “Within twelve (12) months after the Effective Date” in Section 6.2
of the Agreement is hereby amended to read as follows: “Prior to December 31,
2018.”

 

 

4.

Entire Agreement/Amendments.  Except as amended by this Amendment No. 1, the
Agreement shall remain in full force and effect.  After the Amendment No. 1
Effective Date, every reference in the Agreement to the “Agreement” shall mean
the Agreement as amended by this Amendment No. 1.

 

 

5.

Counterparts.  This Amendment No. 1 may be executed in two or more counterparts,
including by facsimile or PDF signature pages, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Signature Page Follows]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
Amendment No. 1 Execution Date.

SAREPTA THERAPEUTICS, INC.

SUMMIT (OXFORD) LTD

BY: /s/ David T. Howton

NAME: David T. Howton

TITLE: Sr. Vice President & General Counsel

BY: /s/ Glyn Edwards

NAME: Glyn Edwards

TITLE: CEO

 

 